Citation Nr: 0327366	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-08 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1965 to November 
1968 and from September 1978 to August 1987.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a May 2000 decision by the St. Petersburg, Florida, 
Regional Office (RO) which determined that the appellant had 
not submitted a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death; denied that 
claim; and denied the appellant's basic eligibility for 
Dependents' Educational Assistance under the provisions of 38 
U.S.C.A. Chapter 35.  The appellant has been represented 
throughout this appeal by the American Legion.  


REMAND

The appellant and her accredited representative request that 
the instant appeal be remanded to the RO so that the 
veteran's Social Security Administration (SSA) records and 
autopsy report may be obtained for incorporation into the 
record.  The veteran's March 1999 death certificate indicates 
that an autopsy was performed.  The autopsy report is not of 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Department of Veterans Affairs (VA) should obtain 
all relevant VA, other governmental and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In her July 2002 Appeal to the Board (VA Form 9), the 
appellant conveys that the veteran had been granted SSA 
disability benefits prior to his death.  The documentation 
supporting the veteran's SSA award is not of record.  The 
Court has clarified that the VA's duty to assist the 
appellant includes an obligation to obtain relevant records 
from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a Veterans Claims Assistance Act of 2000 (VCCA) 
notice to be misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, the RO must take 
this opportunity to inform the veteran that a one full year 
may be taken to respond to a VCAA notice notwithstanding any 
previously provided information.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) are fully met.  

2.  The RO should contact the appellant 
and request that she provide information 
as to all treatment of the veteran after 
1997 including the names and addresses of 
all health care providers.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should 
contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should contact the Miami-Dade 
County, Florida, Medical Examiner 
Department and request that copies of the 
veteran's autopsy report be forwarded for 
incorporation into the record.  

4.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's award for SSA benefits, if any, 
for incorporation into the record.  

5.  The RO should then address the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death and readjudicate her 
basic eligibility for Dependents' 
Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.  If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


